                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

 MELVIN LAMPTON,                                 )
                                                 )
                 Plaintiff,                      )
                                                 )
 v.                                              )
                                                 )     No. 4:19-cv-00734-NKL
 C. R. Bard, INC. and BARD                       )
 PERIPHERAL VASCULAR, INC.,                      )
                                                 )
                 Defendants.


                                               ORDER

        Before the Court is Defendants C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.’s

Notice of Adoption of Bard’s Motion to Exclude the Opinions of Robert McMeeking, Ph.D.

Doc. 94. Bard adopts and incorporates its Motion and Incorporated Memorandum to Exclude the

Opinions of Dr. McMeeking and Memorandum of Law in Support as filed in the multi-district

litigation (“MDL”) proceeding before the Honorable David G. Campbell in the United States

District Court for the District of Arizona, In Re: Bard IVC Filters Product Liability Litigation,

No. 2:15-MD-02641-PHX-DGC (D. Ariz.), Doc. 94-1, MDL D.E. 7314. In his suggestions in

opposition, Plaintiff Melvin Lampton incorporates the briefing filed in the MDL proceeding.

Doc. 132-1, MDL D.E. 7806. In its reply suggestions, Bard incorporates its briefing filed in the

MDL proceeding. Doc. 153-1, MDL D.E. 8227.

        The MDL court granted in part and denied in part Bard’s Motion. Doc. 132-2, MDL D.E.

10051. It granted the motion to exclude Dr. McMeeking from (1) opining that Bard was not

“frank and honest” with the FDA in its technical filings, Id. at 8; (2) opining as to the relative

rates of filter complications after comparing the Bard filter to other filters to the extent that




         Case 4:19-cv-00734-NKL Document 175 Filed 11/23/20 Page 1 of 3
opinion entirely relies on the opinion of Dr. Betensky, another expert witness in this case, Id. at

8; and (3) opining that an SNF filter would have been a safer alternative to a Bard filter for any

particular plaintiff. Id. at 10. It denied the motion to exclude Dr. McMeeking from (1) opining

from an engineering perspective that certain information Bard provided to the FDA was not

correct, Id. at 8; and (2) opining as to whether the permanent SNF filter was, in general, a safer

device than Bard’s retrievable filters. Id. at 10. Finally, the MDL court did not exclude Dr.

McMeeking’s opinion that “Bard failed to eliminate risks as far as reasonably practical through

inherently safe design and manufacture.” Id. at 5. The MDL court was unable to ascertain which

parts of Dr. McMeeking’s report or rebuttal report Bard sought to exclude and was unsure if

plaintiff was even intending to elicit testimony on this subject at trial. Consequently, the Court

ruled that specific objections relating to Dr. McMeeking’s opinions on the design and

manufacture of Bard’s filter would have to be resolved at trial on a case-by-case basis. Id. at 6-7.

       Because the MDL court’s order denying Bard’s Motion to Exclude was interlocutory, the

law-of-the-case doctrine does not apply, and this Court is not bound by its ruling. Gander

Mountain Co. v. Cabela’s, Inc., 540 F.3d 827, 830 (8th Cir. 2008) (internal citations committed).

However, considerations of comity and judicial economy weigh against disturbing the MDL

court’s rulings. See Fenner v. Wyeth, 912 F.Supp.2d 795, 800 (E.D. Mo. 2012); see also Winter

v. Novartis Pharmaceuticals Corp., 2011 WL 5008008, at *3 (W.D. Mo. Oct. 20, 2011)

(“[P]rinciples of efficiency and comity make the Court hesitant to disturb the MDL court’s ruling

as doing so in the absence of a significant change of circumstances would frustrate the purposes

of centralized pretrial proceedings.”) (internal citations and quotations omitted). After careful

review of the MDL court’s order and the parties’ briefing, this Court considers the order to be

well-reasoned and supported by the law and evidence in the record. Furthermore, there has been




         Case 4:19-cv-00734-NKL Document 175 Filed 11/23/20 Page 2 of 3
no change in circumstance that would justify reexamination. Consequently, this Court will not

disturb the MDL court’s decision.

        For the reasons stated in the MDL court’s order, Doc. 132-2, MDL D.E. 10051, Bard’s

Motion to Exclude the Opinions of Dr. McMeeking is granted in part and denied in part as set

forth in that order.

        IT IS SO ORDERED.




                                                   /s/ Nanette K. Laughrey
                                                   NANETTE K. LAUGHREY
                                                   United States District Judge

Dated: November 23, 2020
Jefferson City, Missouri




         Case 4:19-cv-00734-NKL Document 175 Filed 11/23/20 Page 3 of 3
